Title: From Thomas Jefferson to Peter Birkman, 30 May 1823
From: Jefferson, Thomas
To: Birkman, Peter

Monto
May 30.23.I thank you, Sir, for your chart of German grammar simplified, which I shall preserve for the use of our Univty whenever it shall be opened. this depending on future acts of our legislature, renders it indefinite in point of time, it has often been a subject of regret to me that I never learned the German language, now  among the richest depositories of human science: I regret it  particularly on the present occn as it disqualifies me from duly appreciating the value of this work. I pray you to accept my respectful salutations